In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________
No. 19-1999
YEISON MEZA MORALES,
                                                        Petitioner,
                                v.

WILLIAM P. BARR, Attorney General of the United States,
                                                Respondent.
                    ____________________

               Petition for Review of an Order of the
                  Board of Immigration Appeals.
                          No. A216-222-551
                    ____________________

       ARGUED APRIL 7, 2020 — DECIDED JUNE 26, 2020

                 AMENDED SEPTEMBER 3, 2020
                   ____________________

   Before ROVNER, HAMILTON, and BARRETT, Circuit Judges.
    BARRETT, Circuit Judge. Yeison Meza Morales is a native
and citizen of Mexico who entered the United States without
inspection as a child. As an adult, Meza Morales petitioned
for U nonimmigrant status, a special visa for victims of certain
crimes. While his petition was pending, he was charged as re-
2                                                 No. 19-1999

movable based on two grounds of inadmissibility. Meza Mo-
rales cited his pending U visa petition as a defense to his re-
moval. The immigration judge agreed to waive both grounds
of inadmissibility to allow him to pursue the U visa petition,
but later ordered Meza Morales removed as charged on those
same grounds.
    Meza Morales petitioned us for review of the removal or-
der. He contends that the immigration judge’s initial waiver
of both grounds of inadmissibility precluded their use as
grounds for an order of removal. We disagree; Meza Mo-
rales’s position would effectively turn the inadmissibility
waiver into a substitute for the U visa itself. We nevertheless
grant his petition for review on two other bases. Meza Mo-
rales had asked the immigration judge to continue or admin-
istratively close his case instead of ordering removal. The im-
migration judge entered the removal order based on the con-
clusion that those alternative procedures were inappropriate,
and the Board affirmed on the same basis. But those alterna-
tives were wrongly rejected. We grant the petition for review
and remand the case so that the Board can reconsider.
                              I.
    A noncitizen who becomes a victim of certain crimes while
in the United States may petition for U nonimmigrant sta-
tus—more commonly known as a U visa. 8 U.S.C.
§ 1101(a)(15)(U). Congress created the visa to encourage
crime victims to report crimes and assist law enforcement
with investigation and prosecution. A U visa generally enti-
tles an eligible noncitizen to lawfully remain in the United
States and to seek work authorization. Id. § 1184(p)(6).
No. 19-1999                                                      3

    The decision whether to grant a U visa petition is commit-
ted by statute to the Secretary of Homeland Security, who ex-
ercises this authority through U.S. Customs & Immigration
Services (USCIS). See 8 C.F.R. § 214.14. To qualify for a U visa,
a noncitizen must satisfy four substantive criteria: (1) he must
have suffered “substantial physical or mental abuse” as the
result of one of the crimes listed in the U visa provision; (2) he
must possess credible and reliable knowledge of the details of
the crime; (3) he must help or be likely to be helpful in the
investigation or prosecution of the crime; and (4) the crime
must have taken place in the United States. Id. § 214.14(b).
    In addition to those specific requirements, a noncitizen
seeking a U visa must be “admissible” to the United States—
in other words, eligible for a visa and lawful entry into the
United States. 8 U.S.C. § 1182(a). There are several reasons
why a noncitizen may be “inadmissible” and therefore ineli-
gible for a visa. Among them are convictions for certain
crimes and being present in the United States without having
been inspected and authorized by an immigration official. See
id. §§ 1101(a)(13)(A), 1182(a)(6)(A)(i).
    But inadmissibility is not a complete obstacle to acquiring
a U visa; a noncitizen can apply to have her inadmissibility
waived for the purpose of petitioning for U nonimmigrant
status. In this circuit, there are two ways for a U visa petitioner
to secure a waiver of inadmissibility. The first is by applica-
tion to USCIS. Congress provided that the Secretary of Home-
land Security can waive almost any ground of inadmissibility
for a noncitizen who is applying for a U visa. 8 U.S.C.
§ 1182(d)(14). USCIS implements this U visa inadmissibility
waiver program on behalf of the Secretary, granting a waiver
application if it determines that it is “in the public or national
4                                                             No. 19-1999

interest” to do so. 8 C.F.R. § 212.17(b)(1). Because USCIS is
also the office that decides whether to grant or deny U visas,
a noncitizen pursuing this route may seek a waiver and a U
visa at the same time. Id. § 214.14(c)(2)(iv).
    U visa petitioners in this circuit have an additional option
for obtaining a waiver of inadmissibility. Congress gave the
Attorney General the authority to waive most grounds of in-
admissibility listed in § 1182(a) for certain noncitizens seeking
admission. 8 U.S.C. § 1182(d)(3)(A). In L.D.G. v. Holder, we
held that the Attorney General’s general inadmissibility
waiver authority extends to U visa petitioners, notwithstand-
ing the narrower provision allowing the Secretary of Home-
land Security to waive inadmissibility specifically for U visa
applicants. 744 F.3d 1022, 1030 (7th Cir. 2014). Thus, U visa
petitioners can seek a waiver of inadmissibility from the At-
torney General as well as from USCIS. 1 And as delegates of
the Attorney General, immigration judges have the power to
grant waivers of inadmissibility—for example, during re-
moval proceedings when noncitizens invoke their forthcom-
ing U visa petition as a defense to removal. Baez-Sanchez v.
Sessions, 872 F.3d 854, 856 (7th Cir. 2017). This alternative
waiver procedure can create coordination problems because

    1 There is a circuit split on this issue. The Eleventh Circuit has fol-
lowed us in holding that the Attorney General can grant a waiver of inad-
missibility. Meridor v. U.S. Att’y Gen., 891 F.3d 1302 (11th Cir. 2018). The
Third and Ninth Circuits, by contrast, have held that U visa petitioners
can pursue a waiver of inadmissibility only from USCIS. Sunday v. Att’y
Gen. of the U.S., 832 F.3d 211 (3d Cir. 2016); Man v. Barr, 940 F.3d 1354 (9th
Cir. 2019). At oral argument in this case, the government expressed frus-
tration with the inconsistency. But the government has not asked us to
overrule L.D.G., which we have recently reaffirmed. Baez-Sanchez v. Barr,
947 F.3d 1033 (7th Cir. 2020).
No. 19-1999                                                      5

two different arms of the executive branch grant the waiver
and the visa. These coordination problems are on full display
in this case.
    But before we get to the procedural posture of Meza Mo-
rales’s case, another feature of the U visa scheme bears men-
tion: the waiting list. By statute, USCIS may issue no more
than 10,000 U visas per calendar year. 8 U.S.C.
§ 1184(p)(2)(A). Many more than 10,000 applicants meet the
criteria for U status each year, see L.D.G., 744 F.3d at 1024, so
USCIS places on a waiting list all eligible U visa petitioners
who would be granted a visa if not for the statutory cap. 8
C.F.R. § 214.14(d)(2). It grants U visas to petitioners on the
waiting list in chronological order. Id. In the meantime, peti-
tioners on the U visa waiting list are granted deferred action—
a form of prosecutorial discretion that allows a noncitizen to
lawfully remain in the United States for a fixed period of time
but does not provide legal status. Id. It is the policy of Immi-
gration and Customs Enforcement (ICE), the office within the
Department of Homeland Security (DHS) responsible for im-
migration enforcement, not to deport a U visa petitioner who
has been placed on the waitlist and granted deferred action.
Revision of Stay of Removal Request Reviews for U Visa Petitioners,
U.S. IMMIGR. & CUSTOMS ENFORCEMENT (Aug. 2, 2019),
https://www.ice.gov/factsheets/revision-stay-removal-re-
quest-reviews-u-visa-petitioners [hereinafter ICE Fact Sheet].
    With the U visa scheme laid out, we turn to the present
case. Meza Morales is a native and citizen of Mexico. As a
child, he entered the United States without inspection in De-
cember 2002, and he has lived in the United States ever since.
In October 2013, Meza Morales was walking home through
his neighborhood in Indianapolis when he encountered a
6                                                 No. 19-1999

group of men arguing. He ran from them, but one of the men
shot him in the ankle while he was running. Meza Morales
recovered from the shooting and cooperated in the police in-
vestigation that followed.
    As a shooting victim, Meza Morales applied for a U visa
in August 2017. But before USCIS acted on his U visa petition,
ICE initiated removal proceedings against him. In early 2018,
DHS charged Meza Morales as removable under 8 U.S.C.
§ 1182(a)(6)(A)(i) as a noncitizen present in the United States
without     being      admitted    and    under     8   U.S.C.
§ 1182(a)(2)(A)(i)(II) for a 2014 conviction for possession of
marijuana. The immigration judge deemed him removable
under both charges. Meza Morales, appearing pro se, admit-
ted both charges but explained that he was a crime victim and
had already applied for a U visa. The immigration judge
agreed to continue the removal proceedings for thirty days to
allow USCIS to adjudicate the pending visa petition. The im-
migration judge also granted a waiver of inadmissibility for
purposes of his U visa petition under 8 U.S.C. § 1182(d)(3)(A),
as permitted by L.D.G. Thirty days later, USCIS still had not
made a decision on Meza Morales’s U visa petition. In his next
appearance, Meza Morales asked the immigration judge ei-
ther to continue the case further or to administratively close
it—two procedural devices that allow an immigration judge
to temporarily set aside a pending case. The immigration
judge rejected both options and instead entered an order of
removal.
   Meza Morales appealed to the Board of Immigration Ap-
peals, arguing that the removal order was inconsistent with
the waiver and that the immigration judge should have en-
No. 19-1999                                                      7

tered a continuance or administrative closure. The Board af-
firmed the removal order, and soon ICE began the process of
removing Meza Morales. He applied to our court for an emer-
gency stay of removal, which we granted. Then, collateral to
the removal proceedings, USCIS adjudicated his U visa peti-
tion. The office deemed him eligible for a U visa but placed
him on the waiting list due to the statutory cap. It then
granted Meza Morales deferred action, and accordingly, re-
leased him from detention. The removal order remains on the
books, though, and Meza Morales continues to petition our
court for review of it.
                                II.
    Before we can assess the merits of Meza Morales’s peti-
tion, we must assure ourselves of our jurisdiction. By statute,
we have jurisdiction to address questions of law raised in a
petition for review from a final removal order. 8 U.S.C.
§ 1252(a)(2)(D). The government contends that this appeal be-
came moot, though, when USCIS finally adjudicated Meza
Morales’s U visa petition and placed him on the waiting list.
    Federal court jurisdiction is limited to the resolution of
“Cases” and “Controversies.” U.S. CONST. art. III, § 2, cl. 1.
“To qualify as a case fit for federal-court adjudication, ‘an ac-
tual controversy must be extant at all stages of review, not
merely at the time the complaint is filed.’” Arizonans for Offi-
cial English v. Arizona, 520 U.S. 43, 67 (1997) (citation omitted).
If developments in a case make it impossible for a court to
grant “any effectual relief whatever” to the prevailing party,
then we must dismiss the appeal as moot. Mills v. Green, 159
U.S. 651, 653 (1895). According to the government, it is no
longer possible for our court to grant Meza Morales any effec-
tual relief.
8                                                     No. 19-1999

    The government misunderstands both the relief that Meza
Morales requests and the effect of his U visa adjudication. The
crux of Meza Morales’s appeal is that the immigration judge
was wrong to order him removed instead of granting a con-
tinuance or administrative closure. The relief that he has re-
quested all along is vacatur of the removal order. It is still pos-
sible for us to grant that relief because the removal order re-
mains in place. By regulation, favorable adjudication of a U
visa petition does not automatically cancel a removal order
entered by an immigration judge. 8 C.F.R. § 214.14(c)(5)(i).
Meza Morales may seek to cancel the removal order by filing
a motion to reopen and terminate removal proceedings, but
cancelation is not guaranteed. Id. (ICE retains the discretion
not to join a motion to reopen, but the Attorney General un-
derstandably cannot promise that ICE would join a motion to
reopen if Meza Morales filed one. Id.) Since the removal order
remains in effect, it is still possible for us to grant Meza Mo-
rales the relief that he requests.
    True, Meza Morales may not in fact be removed anytime
soon because it is ICE policy not to remove a noncitizen who
is placed on the U visa waiting list and granted deferred ac-
tion. ICE Fact Sheet. But protection from removal is not guar-
anteed. USCIS retains discretion to remove him from the wait-
ing list and withdraw his deferred action. 8 C.F.R.
§ 214.14(d)(3). Meza Morales’s controversy therefore remains
live, and we proceed to the merits.
                               III.
    Meza Morales raises three challenges to the Board’s deci-
sion affirming the order of removal. First, he contends that it
is logically inconsistent for an immigration judge to enter a
removal order on the same grounds of inadmissibility that the
No. 19-1999                                                   9

immigration judge has already waived. Second, he argues
that the Board misapplied relevant precedents in considering
whether another continuance was warranted. And third, he
asserts that the Board was wrong to hold that immigration
judges lack the power to administratively close cases. We ad-
dress each argument in turn.
                              A.
    Meza Morales first argues that it is legal error to enter a
removal order after granting a waiver of inadmissibility un-
der 8 U.S.C. § 1182(d)(3)(A). He asserts that the waiver nulli-
fied both grounds of inadmissibility with which he was
charged, leaving no basis on which he can be removed. The
government responds that the waiver is no more than a pro-
cedural step in the collateral U visa adjudication and cannot
block removal. Meza Morales remains removable, the govern-
ment contends, because he still lacks a lawful basis for resid-
ing in this country. Our task is to determine which under-
standing of the waiver’s effect is correct.
    Meza Morales’s position has superficial appeal. It leans on
the intuition that waivers of inadmissibility generally “relieve
applicants of the effects of past conduct.” L.D.G., 744 F.3d at
1028. If Meza Morales has been relieved of the effects of his
past conduct, then one might think it contradictory that he can
be removed on the basis of that same conduct. But in Meza
Morales’s case, there is no contradiction between the two. A
waiver of inadmissibility granted in a removal proceeding
protects a noncitizen from removal only if the noncitizen oth-
erwise has lawful immigration status—for example, if she has
a visa or the status of lawful permanent resident. In that
event, the waiver clears the only obstacle to the noncitizen’s
10                                                    No. 19-1999

lawful presence. Meza Morales, however, has no lawful im-
migration status; he is still waiting on a U visa. For him, the
§ 1182(d)(3)(A) waiver is a necessary but insufficient step to-
ward lawful presence.
    This makes his situation relatively unique. As we have al-
ready explained, our circuit allows immigration judges to
grant waivers of inadmissibility under § 1182(d)(3)(A) to U
visa petitioners in removal proceedings. See L.D.G., 744 F.3d
1022. There is essentially no other situation in which an immi-
gration judge would grant a § 1182(d)(3)(A) waiver to a
noncitizen who needs—but does not yet have—a temporary
visa. See 8 U.S.C. § 1182(d)(3)(A)(ii) (covering noncitizens
who are “in possession of appropriate documents or [are]
granted a waiver thereof and [are] seeking admission”). In the
usual course, an immigration judge reviews a § 1182(d)(3)(A)
waiver application after the noncitizen has initially applied to
DHS for a waiver at a port of entry, entered the United States
pursuant to a grant of deferred inspection, and been placed in
removal proceedings after DHS denies the waiver. See Matter
of Khan, 26 I. & N. Dec. 797, 802 (B.I.A. 2016); see also Sunday,
832 F.3d at 217. Then, once placed in removal proceedings, the
noncitizen is permitted to renew her waiver application be-
fore the immigration judge. 8 C.F.R. § 235.2(d); id § 1235.2(d).
A noncitizen who secures a waiver from the immigration
judge surmounts the only impediment to lawful temporary
admission, because the only noncitizens who can apply for a
§ 1182(d)(3)(A) waiver at a port of entry are those who are ex-
empt from the visa requirement (Canadians, for example) or
those who already hold nonimmigrant visas but who have an
inadmissibility problem that invalidates those visas. 8 U.S.C.
§ 1182(d)(3)(A)(ii); see also 8 C.F.R. § 212.4(b); id. § 1212.4(b).
So if the immigration judge grants the waiver, the noncitizen
No. 19-1999                                                    11

has everything required for lawful presence, because she ei-
ther already has a visa or does not need one.
    The waiver works the same way in the cases that Meza
Morales invokes to support his position. He points out that in
the context of other types of inadmissibility waivers, the
Board has understood the grant of a waiver to foreclose re-
moval. See Matter of Balderas, 20 I. & N. Dec. 389 (B.I.A. 1991);
Matter of Mascorro-Perales, 12 I. & N. Dec. 228 (B.I.A. 1967);
Matter of Edwards, 10 I. & N. Dec. 506 (B.I.A. 1963). Each of
these cases involved a lawful permanent resident threatened
with removal due to a conviction for crimes involving moral
turpitude; in each, the Board terminated the removal proceed-
ings after granting a waiver of inadmissibility, reasoning that
“a waiver, once granted, should remain valid indefinitely for
all proceedings, including both deportations and exclusion
proceedings.” Balderas, 20 I. & N. Dec. at 393; see id. at 390 n.1
(explaining that a lawful permanent resident may pursue cer-
tain waivers of inadmissibility at removal if the grounds of
removal are also grounds of inadmissibility). But in each of
these cases, the waiver foreclosed removal because it pro-
tected the noncitizen’s status as a lawful permanent resident.
The waiver was not itself the basis for lawful presence.
    Meza Morales is differently situated because he lacks law-
ful immigration status. Being “relieved of the effects of [his]
past conduct” renders Meza Morales eligible for a visa. But un-
til he secures one, he still lacks a legal basis for lawful pres-
ence in the United States. Rather than protecting his status,
the waiver is a step on the road to obtaining it.
   Ignoring that distinction, Meza Morales urges us to inter-
pret a § 1182(d)(3)(A) waiver as effectively making him unre-
12                                                            No. 19-1999

movable. But his interpretation is at odds with the U visa pro-
vision, which makes clear that it is the visa, not the waiver,
that confers status on a noncitizen. 8 U.S.C. § 1101(a)(15)(U).
Only the Secretary of Homeland Security, through his dele-
gates, may grant a U visa, through the procedures laid out by
statute. Id. The statute does not allow for the waiver to sup-
plant the visa, so a waiver of inadmissibility alone cannot
foreclose removal.
    This understanding is consistent with L.D.G. In that case,
we explained that a waiver of inadmissibility allows a noncit-
izen “to gain eligibility for a U visa.” 2 744 F.3d at 1028. We
characterized the U visa, not the waiver, as the procedure that
allows noncitizens “to remain in the United States as lawful
temporary residents despite being otherwise subject to re-
moval.” Id. at 1024. Allowing the waiver to preclude removal
is inconsistent with both our case law and the statutory re-
gime. We therefore reject Meza Morales’s first challenge to the
removal order.
                                     B.
   The case does not end here. Recall that Meza Morales
asked the immigration judge to continue or administratively




     2
     In this respect, a waiver of inadmissibility is not analogous to other
forms of relief to which Meza Morales attempts to analogize, like asylum.
Asylum can qualify a petitioner for the withholding of removal, see Matter
of D-V-, 21 I. & N. Dec. 77, 80 (B.I.A. 1993), but in the case of a U visa, a
waiver is only the first procedural step to relief.
No. 19-1999                                                               13

close his case instead of ordering removal. Meza Morales ar-
gues that both procedural options were wrongly rejected. 3
     We’ll start with the continuance. When it declined to con-
tinue Meza Morales’s case, the Board cited to what was then
its leading precedential opinion on U visa continuances, Mat-
ter of Sanchez Sosa, 25 I. & N. Dec. 807 (B.I.A. 2012). 4 Meza Mo-
rales argues that the Board failed to properly apply the factors
laid out in that opinion.
    The government initially responded that the Board had
been correct to deny the continuance. But after the briefs in
this case were filed, the government asked us to remand this


    3  Because Meza Morales continues to pursue a continuance or admin-
istrative closure, we address his arguments. But we note that each of these
procedural options is a double-edged sword for Meza Morales. While con-
tinuing or closing the case would stave off entry of a final order of re-
moval, both would also render the waiver of inadmissibility nonfinal. See
Matter of W-Y-U-, 27 I. & N. Dec. 17, 17 (B.I.A. 2017) (explaining that nei-
ther a continuance nor administrative closure constitutes a final order); see
also Vahora v. Holder, 626 F.3d 907, 914–15 (7th Cir. 2010). A noncitizen on
the U visa waiting list can be granted a U visa only if he still remains ad-
missible. 8 C.F.R. § 214.14(d)(2). A nonfinal waiver of admissibility might
jeopardize Meza Morales’s pending U visa application—a risk that he may
not want to take while he enjoys deferred action. Although we note the
potential pitfalls of a nonfinal waiver of inadmissibility, we express no
view on whether the government might be precluded from contesting the
waiver on the basis of forfeiture, waiver, estoppel, or some other ground.
    4  Meza Morales originally asked that his case be continued until
USCIS could adjudicate his U visa petition. USCIS has since favorably ad-
judicated the U visa petition, but this claim is still live because on remand
the immigration judge could continue the case until Meza Morales secures
the visa. Cf. Qureshi v. Gonzales, 442 F.3d 985, 988 (7th Cir. 2006) (deeming
a case to be mooted in the converse scenario, when the collateral petition
was adjudicated unfavorably and no basis for a continuance remained).
14                                                  No. 19-1999

claim to the Board to allow it to consider two relevant new
opinions. After the Board rendered its decision in this case, it
issued a precedential opinion in Matter of Mayen, 27
I. & N. Dec. 755 (B.I.A. 2020), clarifying the application of the
factors in Sanchez Sosa. A few months later, our court issued a
decision in Guerra Rocha v. Barr, 951 F.3d 848, 853 (7th Cir.
2020), in which we emphasized that prima facie eligibility for
a U visa was the most important factor to consider in deciding
whether to grant a continuance. The government asks that we
grant Meza Morales’s petition for review as to the continu-
ance to allow the Board to apply those new precedents for the
first time. Meza Morales does not object. We agree that the
Board should be given the opportunity to apply Mayen and
Guerra Rocha in the first instance. We grant the petition for re-
view and remand to the Board to reconsider whether another
continuance was in fact an inappropriate alternative to a re-
moval order.
                               C.
    Meza Morales has a final objection to the Board’s decision.
In his removal proceedings, he had alternatively urged the
immigration judge to administratively close his case rather
than order removal. Administrative closure is a procedural
device that temporarily takes a removal case off of an immi-
gration judge’s calendar, preventing it from moving forward.
Vahora v. Holder, 626 F.3d 907, 914 (7th Cir. 2010). Until re-
cently, immigration judges used the procedural tool of ad-
ministrative closure for a variety of reasons, including to per-
mit a noncitizen to pursue alternative relief—such as a U
visa—from USCIS. The use of administrative closure was
blessed and clarified in Matter of Avetisyan, 25 I. & N. Dec. 688
(B.I.A. 2012), and Matter of W-Y-U-, 27 I. & N. Dec. 17 (B.I.A.
No. 19-1999                                                     15

2017). But in Matter of Castro-Tum, the Attorney General em-
ployed administrative adjudication to overrule Avetisyan and
hold that immigration judges and the Board lack the authority
to administratively close cases “except where a previous reg-
ulation or settlement agreement has expressly conferred it.”
27 I. & N. Dec. 271, 283 (Att’y Gen. 2018). The immigration
judge in this case held that he was bound by Castro-Tum to
reject Meza Morales’s request for administrative closure, and
the Board affirmed that conclusion.
    We typically review the denial of administrative closure
for abuse of discretion. Vahora, 626 F.3d at 919. Here, though,
Meza Morales challenges the legal conclusion that adminis-
trative closure is disallowed, not the discretionary decision to
deny closure. Abuse of discretion is therefore not the appro-
priate standard of review in this case. Although the Board’s
decision in Meza Morales’s case was unpublished and non-
precedential, the Board and the immigration judge based
their rulings on Castro-Tum, a precedential opinion authored
by the Attorney General. It is therefore the legal interpretation
in Castro-Tum that we review for error. See Arobelidze v. Holder,
653 F.3d 513, 519 (7th Cir. 2011).
    Castro-Tum holds that no statute or regulation gives immi-
gration judges the general power to administratively close
cases. Meza Morales argues that Castro-Tum is an erroneous
interpretation of the immigration regulations, which he con-
tends do grant that power to immigration judges. The govern-
ment responds that Castro-Tum correctly interprets the clear
text of the regulations; in the alternative, it argues that Castro-
Tum is a reasonable interpretation of the regulatory language
and is therefore entitled to deference under Auer v. Robbins,
16                                                           No. 19-1999

519 U.S. 452 (1997). 5 Auer only applies, however, to agency
interpretations of genuinely ambiguous regulations—and the
Supreme Court has recently warned us not to leap too quickly
to the conclusion that a rule is ambiguous. Kisor v. Wilkie, 139
S. Ct. 2400, 2415 (2019) (“A court cannot wave the ambiguity
flag just because it found the regulation impenetrable on first
read.”). We can defer only if careful application of the “tradi-
tional tools of construction” yields no definitive answer. Id.
With the Court’s admonition in mind, we turn to the regula-
tory scheme that Castro-Tum interprets.
    As Castro-Tum points out, no statute or regulation explic-
itly confers upon immigration judges a general power of ad-
ministrative closure. The more difficult question is whether
any of the immigration regulations that grant immigration
judges their general powers is broad enough to implicitly en-
compass that authority. Castro-Tum analyzes and dismisses a
few regulatory provisions that could arguably encompass a
general administrative-closure power. The most salient is 8
C.F.R. § 1003.10(b), which explains, “In deciding the individ-
ual cases before them, … immigration judges shall exercise
their independent judgment and discretion and may take any
action consistent with their authorities under the Act and reg-
ulations that is appropriate and necessary for the disposition

     5 The government also invokes Chevron U.S.A. Inc. v. Natural Resources

Defense Council, Inc., 467 U.S. 837 (1984), the deference regime applicable
to agency interpretations of statutes. But Meza Morales does not argue
that the Attorney General exceeded his statutory authority, which broadly
covers the administration of immigration laws. 8 U.S.C. § 1103(a)(1). In-
stead, Meza Morales contends that Castro-Tum misinterprets the Attorney
General’s own regulations. As such, Auer deference, which applies to
agency interpretations of their own regulations, is the potentially relevant
deference doctrine.
No. 19-1999                                                   17

of such cases” (emphasis added). The provision goes on to
provide a list—which does not purport to be exhaustive—of
some of an immigration judge’s powers, such as the power to
receive evidence. 8 C.F.R. § 1003.10(b). It concludes that im-
migration judges shall resolve their cases in a “timely and im-
partial manner.” Id.
    Castro-Tum parses 8 C.F.R. § 1003.10(b) and concludes that
it does not grant immigration judges the power to adminis-
tratively close cases. It contends that closure cannot be “ap-
propriate and necessary” to the “disposition” of cases since
closure is a suspension that delays the final resolution of a
case. 27 I. & N. Dec. at 285. And it reasons that a general power
to administratively close cases would conflict with the regu-
lation’s requirement that immigration judges “timely” re-
solve their cases.
    We disagree. On its face, 8 C.F.R. § 1003.10(b) grants im-
migration judges broad authority. It permits the discretionary
exercise of “any action” that is “appropriate and necessary for
the disposition of … cases.” Administrative closure is plainly
an “action.” And “appropriate and necessary” is a capacious
phrase. See Michigan v. EPA, 135 S. Ct. 2699, 2707 (2015). Un-
surprisingly, then, an immigration judge might sometimes
conclude, in exercising the discretion granted by 8 C.F.R.
§ 1003.10, that it is appropriate and necessary to dispose of a
case through administrative closure. For example, in cases in
which two coordinate offices in the executive branch are sim-
ultaneously adjudicating collateral applications, closing one
proceeding might help advance a case toward resolution. See
Romero v. Barr, 937 F.3d 282, 293 (4th Cir. 2019) (characterizing
the facts underlying Avetisyan as presenting such a situation);
see also Matter of Hashmi, 24 I. & N. Dec. 785, 791 n.4 (B.I.A.
18                                                No. 19-1999

2009) (encouraging administrative closure in appropriate cir-
cumstances). Moreover, cases must be disposed of fairly, and
granting a noncitizen the opportunity to pursue relief to
which she is entitled may be appropriate and necessary for a
fair disposition. See Vahora, 626 F.3d at 918.
    Further, the regulation’s requirement that cases be re-
solved in “timely” fashion does not foreclose administrative
closure. For one thing, “timeliness” is not a hard and fast
deadline; some cases are more complex and simply take
longer to resolve. Thus, not all mechanisms that lengthen the
proceedings of a case prevent “timely” resolution. That is pre-
sumably why nobody appears to think that continuances con-
flict with the regulation’s timeliness requirement. See Memo-
randum 15-01 from Brian M. O’Leary, Chief Immigration
Judge, to All Immigration Judges 3 (Apr. 6, 2015). And while
Castro-Tum tries to draw reinforcement from the general pol-
icy of expeditiousness underlying immigration law, that pol-
icy doesn’t justify departure from the plain text of the rule.
Immigration laws and regulations, like all laws and regula-
tions, are the product of compromise over competing policy
goals. Expeditiousness may be one such goal, but it is not the
only goal. In our view, the text supports Meza Morales’s read-
ing.
    Castro-Tum insists, though, that interpreting 8 C.F.R.
§ 1003.10(b) to mean what it says would render other regula-
tory provisions superfluous. For example, a separate provi-
sion of the regulations explicitly grants immigration judges
the power to continue cases. 8 C.F.R. § 1003.29. One might
think that the existence of a specific continuance provision
suggests that the general grant of authority in 8 C.F.R.
§ 1003.10(b) does not implicitly encompass the power to grant
No. 19-1999                                                   19

continuances. Castro-Tum, 27 I. & N. Dec. at 289 (“[I]f immi-
gration judges already possessed such authority, there would
have been little point in expressly empowering immigration
judges to grant continuances.”). And if the general authority
provision does not confer the power to grant continuances, it
wouldn’t implicitly grant the power to administratively close
cases either. Id. But in fact, the specific continuance provision
at 8 C.F.R. § 1003.29 is not redundant of 8 C.F.R. § 1003.10(b)’s
broad grant. Castro-Tum does not acknowledge that 8 C.F.R.
§ 1003.29 does more than grant immigration judges the au-
thority to continue cases—that regulation also specifies that
good cause is the standard for granting continuances. Thus,
the specific continuance provision doesn’t give us reason to
doubt the breadth of 8 C.F.R. § 1003.10(b).
    Nor do the regulations that explicitly mention administra-
tive closure render 8 C.F.R. § 1003.10(b) superfluous. Several
provisions direct immigration judges to administratively
close certain cases. E.g., 8 C.F.R. § 1245.13(d)(3)(i) (mandating
administrative closure in certain cases involving Nicaraguan
and Cuban nationals); id. § 1245.15(p)(4)(i) (same for certain
cases involving Haitian nationals); id. § 1214.3 (same for cer-
tain cases involving applicants for V nonimmigrant status).
Castro-Tum claims that “[t]hese instances of limited, express
authorization reinforce the conclusion that no broad delega-
tion of authority exists.” 27 I. & N. Dec. at 288. We don’t see
why. These provisions mandate administrative closure in
specific circumstances with “shall” language, while 8 C.F.R.
§ 1003.10(b) uses “may” language to grant immigration
judges the general power to use administrative closure where
appropriate. If anything, the directives in these other provi-
sions that immigration judges “shall” administratively close
certain cases imply a preexisting general authority to do so.
20                                                  No. 19-1999

     Castro-Tum places particular emphasis on the potential su-
perfluity of a regulation providing that immigration judges
“may” administratively close certain cases involving a pend-
ing application for a T visa—a visa for certain victims of hu-
man trafficking. 8 C.F.R. § 1214.2(a). What would be the point
of such a specific regulation, the opinion posits, if the broader
regulation at 8 C.F.R. § 1003.10(b) already conferred a general
authority to administratively close cases? To answer this
question, we first note that when 8 C.F.R. § 1214.2(a) was
promulgated in 2003, Board precedent already permitted im-
migration judges to administratively close cases if both par-
ties agreed to the closure. See Matter of Gutierrez, 21 I. & N.
Dec. 479, 480 (B.I.A. 1996). Against that backdrop, it makes
little sense to read the regulation as implicitly assuming that
administrative closure is disallowed in other circumstances.
Instead, 8 C.F.R. § 1214.2(a) appears to identify a particular
class of cases—those involving T visas—in which administra-
tive closure is especially appropriate. The specific regulation
makes another contribution, too. It also provides for the auto-
matic termination of the closed proceeding if the T visa is
granted and for automatic reinstatement if it is denied. Id.
Neither consequence would otherwise automatically flow
from USCIS’s disposition of the application. So 8 C.F.R.
§ 1214.2(a) would not be mere surplusage under a plain-
meaning reading of 8 C.F.R. § 1003.10(b).
   In sum, Castro-Tum’s interpretive arguments fail to con-
vince us that administrative closure is not plainly within an
immigration judge’s authority to take “any action” that is “ap-
propriate and necessary for the disposition of … cases.” 8
No. 19-1999                                                                21

C.F.R. § 1003.10(b). 6 See Romero, 937 F.3d at 297 (reaching the
same conclusion). Because the regulation gives a “single right
answer,” Kisor, 139 S. Ct. at 2415, Auer deference is unwar-
ranted. 7 The Attorney General may amend these rules
through the proper procedures. But he may not, “under the
guise of interpreting a regulation, … create de facto a new reg-
ulation” that contradicts the one in place. Christensen v. Harris
County, 529 U.S. 576, 588 (2000). We therefore reject Castro-
Tum and hold that immigration judges are not precluded
from administratively closing cases when appropriate.
                                    ***
   The petition for review is GRANTED. If Meza Morales
continues to pursue these forms of relief, the Board should re-
consider on remand whether a continuance was appropriate

    6  Because we conclude that 8 C.F.R. § 1003.10(b) grants immigration
judges the power to administratively close cases, we need not reach the
other potential regulatory sources of that authority that Castro-Tum also
considered and dismissed. See, e.g., 8 C.F.R. §§ 1003.1(d)(ii), 1240.1(a)(1),
(c). Nor do we need to consider the argument rejected by Castro-Tum that
immigration judges have a general administrative-closure power based on
their inherent adjudicatory authority.
    7  We note that deference might not be warranted at this stage even if
we had found the regulation ambiguous. Castro-Tum is written as a clari-
fication of the meaning of regulatory language that is thorny but not am-
biguous. Courts tend to be skeptical of requests for deference made by an
agency during litigation if the agency failed to acknowledge any ambigu-
ity while exercising its delegated authority. See, e.g., Peter Pan Bus Lines,
Inc. v. Fed. Motor Carrier Safety Admin., 471 F.3d 1350, 1354 (D.C. Cir. 2006)
(finding a rule ambiguous but rejecting the agency’s request for Chevron
deference since the rule had assumed that the statute was unambiguous);
see also Kisor, 139 S. Ct. at 2417 (“[A] court should decline to defer to a
merely ‘convenient litigating position’ or ‘post hoc rationalizatio[n] ad-
vanced’ to ‘defend past agency action against attack.’” (citation omitted)).
22                                                No. 19-1999

in light of new opinions in Matter of Mayen and Guerra Rocha
v. Barr. It should also reconsider whether to administratively
close the case.